      Case 1-19-43441-nhl            Doc 279       Filed 08/27/20      Entered 08/27/20 22:29:19




UNITED STATES BANKRUPTCHY COURT
EASTERN DISTRICT OF NEW YORK
--------------------------------------------------------------- X
In re:
                                                                     Chapter 11
41-23 HAIGHT STREET REALTY, INC.,
                                                                     Case No. 19-43441 (NHL)
                                             Debtor
-------------------------------------------------------------- X     Hon. Nancy Hershey Lord, USBJ

              MOTION OF LDWS LLC and T.8.J. LLC FOR AN ORDER
   DIRECTING DEBTORS TO DISCLOSE CREDITORS WHO HAVE SETTLED AND/OR
                 MAY BE SETTLING DEBTS WITH DEBTORS

        LDWS LLC and T.8.J. LLC, by and through undersigned counsel, move this Court to

issue an Order directing debtors to disclose all creditors who have settled and/or may be settling

with debtors in this action.

        No prior application has been made for the relief sought herein.

        Upon the Declaration of Wendy Wen Qin Lu dated August 26, 2020, the judgment

creditors hereby respectfully request that the Court grant the said application, and such other and

further relief as it deems equitable, just and proper.

Dated: August 27, 2020

                                                               /s/ Ricardo R. Morel                  .
                                                              Ricardo R. Morel, Esq.
                                                              39-15 Main Street – Suite 318
                                                              Flushing, New York 11354
                                                              (424) 362-8960
                                                              Esquire1998@gmail.com
